Title: IV: From the Countess of Huntingdon, 8 April 1784
From: Huntingdon, Selina Hastings, countess of
To: Washington, George



Sr
Bath [England] Apl 8 1784

I live in hopes that before this you must have Received, by the means of our mutual & most excellent friend Mr Fairfax, the gratefull acknowledgements of my heart for your most Polite, & to my feelings the yet more Welcome Testimony of your kind & Friendly letter —an excuse therefore for this further Trouble must be due, & which arises from the Kindness of Sr James Jay’s offering to take the Charge of My Packets to the several Governors of these States of America to Whom I have applied relative to my most anxious wishs for the poor Indians, & I felt it quite impossible to let any thing go out of my hands that did not mean to Communicate my Intentions to You Previous to all others—I have in Consequence of this taken the liberty of sending you with this—a Copy of my letter to the Governer of each of those States together with the Plan, or rather outlines thrown together, to Convey some Idea of my views upon this subject, & which in my other letter to you is rendred so much more Intelligable for your most Just & wise Consideration as

only now to occasion me to beg your forgiveness & with my very best Compts to Mrs Washington I remain with the greatest respect & esteem Dr Sr Your most obligd Friend & most Faithfull & obedient Humble Sert

S: Huntingdon

